Citation Nr: 0320446	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to October 
1957 and from December 1990 to January 1991.  He also served 
in the U.S. Army National Guard (National Guard) from May 
1975 to February 1991.  The veteran had a period of active 
duty for training in July 1982, but other periods of active 
duty for training and inactive duty training cannot be 
verified from the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) that determined that its July 1993 
decision denying service connection for irritation of the 
eyes was not clearly and unmistakably erroneous.  

The Board issued a decision in February 2001 that 
recharacterized the issue certified for appeal as whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for an eye disorder.  At 
that time, the Board determined that the veteran had 
submitted new and material evidence and reopened his claim.  
The Board then remanded the matter to the RO for additional 
development and readjudication on the merits.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence that relates any 
current eye disorder to the veteran's eye injury during 
active duty for training.


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA bears discussion because the law 
applies to all pending claims for VA benefits, such as this 
case, and redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, the Board finds that VA's duties have been 
fulfilled to the extent possible.  First, VA must notify the 
veteran of evidence and information necessary to substantiate 
his claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 38 
U.S.C. § 5103A (West Supp. 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was informed of the 
evidence needed to substantiate his claim by means of the 
August 1998 rating decision, the January 1999 Statement of 
the Case, the January 2000 and May 2003 Supplemental 
Statements of the Case, and the February 2001 Board decision.  

Also, in the rating decision, Statement of the Case, and 
Supplemental Statements of the Case, the veteran was informed 
of the basis for the denial of his claim, of the type of 
evidence that he needed to submit to substantiate his claim, 
and of all regulations pertinent to his claim.  In addition, 
the RO specifically advised the veteran of the provisions of 
the VCAA in a March 2001 letter.  The veteran was informed of 
the evidence and information for which he was responsible, 
and of the evidence that would be obtained by VA.  The 
veteran was also advised of the requirements of the VCAA in 
the February 2001 Board remand and the May 2003 Supplemental 
Statement of the Case.  These various documents and letters 
provided to the veteran satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

Under VCAA, VA must also make reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  Here, the RO considered the veteran's National Guard 
medical records and VA clinical records.  The veteran 
appeared at a personal hearing before the Board.  Pursuant to 
the Board's remand instructions, the RO obtained a VA medical 
examination and opinion relevant to the veteran's claim.  The 
veteran has not indicated that he has any additional evidence 
to be considered.  Accordingly, the Board finds that no 
further action is necessary to comply with the duty to assist 
provisions of the VCAA.

Turning to the merits of the case, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may be established for 
disease or injury incurred or aggravated during either active 
duty or active duty for training, or for residuals of an 
injury, but not disease, incurred or aggravated during 
inactive duty training.  See 38 U.S.C.A. §§ 101(24), 1131; 38 
C.F.R. §§ 3.6, 3.303.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).

The veteran contends that his current eye disorder is related 
to an injury while serving with the National Guard.  The 
National Guard medical records show that he got dust in his 
eyes while operating a road compactor during a period of 
active duty for training in July 1982.  At that time, he was 
treated as an outpatient at North Caddo Memorial Hospital and 
assessed with mild conjunctivitis.  The disorder was noted to 
be temporary.  Subsequent National Guard medical records and 
physical examinations contain no complaints, findings, or 
diagnoses regarding the eyes.  A September 1999 letter from 
the National Guard confirmed that the veteran received 
medical treatment for an eye injury during annual training in 
1982.

VA clinical records show that the veteran complained of 
redness of the eyes, nervousness, and an inability to sleep 
in August 1994.  In February 1995, he was assessed with 
chemical irritation conjunctivitis after he mistakenly placed 
foot medication in his eyes.  In May 1997, the veteran 
complained of scratching, itching, and redness of the eyes.  
He presented with swelling of the left eyelid and redness of 
the eye in October 1997 and was assessed with conjunctivitis.  
The following month, the veteran complained of watery, 
irritated eyes.  He was diagnosed with possible rebound 
hyperemia secondary to Visine versus an allergic process.  At 
an ophthalmology consultation in August 1999, the veteran 
complained of watery eyes and a gritty feeling.  A history of 
past trauma due to sand in the eyes was noted.  He was 
diagnosed with dry eye and hidrocystoma.  

Various VA examinations associated with the claims file do 
not include any notation of complaints or findings relevant 
to an eye disorder.  A search for earlier VA treatment 
records revealed no treatment for the eyes.  At his hearing 
before the undersigned Veterans Law Judge in November 2000, 
the veteran described the eye injury that he had sustained in 
July 1982.  At that time, he was given an eye solution and 
there was no medical follow-up.  He had received treatment at 
the VA Medical Center for the past several years and 
currently used an artificial tear solution.  He believed that 
he had gone to the VA Medical Center for his eyes in the mid 
1980's.  His eyes now watered all of the time and felt 
gritty.  His eye disorder had not affected his duties with 
the National Guard or his duties as a deputy sheriff from 
1983 to 1995.

At a February 2003 VA eye examination, the veteran complained 
of irritation and watering of the eyes.  He described the eye 
injury in July 1982.  The veteran was diagnosed with 
hyperopia, both eyes, and dry eye syndrome, no sequelae of 
any old trauma to the left eye.  In an addendum dated April 
2003, the examiner stated that he had reviewed the veteran's 
medical records.  He observed that there was no evidence of 
sequelae of a foreign body in the eye, and no corneal scar or 
corneal ulcer.  The only findings were insufficiency of tear 
refill and hyperopia.  The examiner opined that these 
symptoms were not likely to be due to the dust injury in July 
1982.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for an eye disorder.  While the veteran clearly had an 
episode of conjunctivitis during a period of active duty for 
training, the record contains no evidence that this incident 
resulted in residual disability.  The remainder of the 
National Guard medical records contains no indication of 
continued eye symptomatology, and the veteran testified that 
he received no medical follow-up.  The VA treatment records 
reflect various eye complaints many years later, but the 
medical providers do not relate these complaints to the 
earlier injury.  

The veteran was apparently not diagnosed with a chronic eye 
disorder, dry eye, until 1999.  But the VA examiner recently 
provided an opinion that the veteran's current eye disorders 
of dry eye and hyperopia were unrelated to the injury in July 
1982.  Accordingly, the record provides no evidence of a 
medical relationship between the veteran's current eye 
disorders and his injury on active duty for training, as well 
as no evidence of continuity or chronicity of symptoms 
following that injury.  Therefore, the evidence is not evenly 
balanced or in relative equipoise, and service connection 
must be denied.


ORDER

Service connection for an eye disorder is denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 explaining 
what steps you can take if you disagree with our decision.  
The Board is in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

